Citation Nr: 1634996	
Decision Date: 09/07/16    Archive Date: 09/20/16

DOCKET NO.  15-17 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a compensable rating for non-small cell lung carcinoma, from January 1, 2013, forward.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1952 to March 1954. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Jurisdiction is currently with the RO in Seattle, Washington.  

The May 2013 rating decision granted service connection for non-small cell lung carcinoma, with a rating of 100 percent, effective June 7, 2012, and a noncompensable rating, from January 1, 2013, forward.  Thus, for all practical purposes, the rating period on appeal begins January 1, 2013.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing held at the RO in March 2016.  A transcript of that hearing is of record.

The Board previously considered this matter in April 2016, at which time it remanded for a new VA examination.  

An appeal has also been perfected on the issue of service connection for atrial fibrillation, as aggravated by the Veteran's non-small cell lung carcinoma.  See August 2016 VA Form 8.  The Veteran has requested a Board hearing with regard to that issue.  See July 2016 substantive appeal.  As such, it will be the subject of a subsequent Board decision, if otherwise in order.

The claims file is now entirely contained in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  From January 1, 2013, and prior to December 29, 2014, the weight of the evidence shows that the Veteran's residuals of non-small cell lung carcinoma manifested as a diffusion capacity of the lung for carbon monoxide by the single breath method (DLCO (SB)) of 40 to 55 percent of predicted value.

2.  From December 30, 2014, forward, the weight of the evidence shows that the Veteran's residuals of non-small cell lung carcinoma have manifested as a forced expiratory volume in one second (FEV-1) of 56 to 70 percent of predicted value.


CONCLUSIONS OF LAW

1.  From January 1, 2013 to December 30, 2014, the criteria for a higher rating of 60 percent for residuals of non-small cell lung carcinoma have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.97a, Diagnostic Codes 6604, 6819 (2015).

2.  From December 30, 2014, forward, the criteria for a higher rating of 30 percent for residuals of non-small cell lung carcinoma have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.97a, Diagnostic Codes 6604, 6819 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA notified the Veteran of the evidence and information necessary to substantiate his initial service connection claim, including information as to how VA determines an increased rating and effective date, in December 2012, prior to the initial adjudication of the claim.  Concerning the duty to assist, all identified, pertinent treatment records have been obtained and considered.

VA provided VA examinations in April 2013 and May 2016 to determine the nature and severity of the Veteran's service-connected respiratory disability.  With regard to the May 2016 VA examination, the Veteran's representative questioned the examiner's conclusion that the Veteran's current respiratory symptoms are not residuals of his lung cancer.  See July 2016 appellate brief.  Additionally, in a July 2016 statement, the Veteran questioned the adequacy of the VA examination.  In this regard, he stated that the May 2016 VA examination consisted only of an interview and did not include a physical examination.

The Board acknowledges the Veteran's arguments and complaints with regard to the May 2016 VA examination, but finds that a remand for a new VA examination or opinion would serve no useful purposes.  As explained below, the Board has conceded that the Veteran's respiratory symptoms are residuals of his lung cancer and is granting higher staged ratings for these residuals.  As such, a new VA opinion is not necessary.  Addressing the Veteran's complaint that he was not physically examined by the May 2016 VA examiner, the Board notes that said examiner based his conclusions on a thorough review of the medical evidence.  Furthermore, the examiner identified private treatment records that, in his estimation, effectively portrayed the current severity of the Veteran's disability picture.  In addition, the examiner explained that a new PFT would not be without risk for the Veteran, who had previously expressed reservations about undergoing a post-bronchodilator PFT.  In view of the above, the Board finds that a remand for a new VA examination would likely only serve to delay adjudication of the present claim, without affording any benefit to the Veteran.

In sum, there is no additional notice or assistance that would be reasonably likely to aid in substantiating the Veteran's claim.  Any errors committed were not harmful to the essential fairness of the proceedings, and the Veteran will not be prejudiced by a decision.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.103(c)(2), 3.326; Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Bryant v. Shinseki, 23 Vet. App. 488 (2010); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).


II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of the disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board must also consider staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Service connection is in effect for non-small cell lung carcinoma, which is currently rated as noncompensable under Diagnostic Code 6819-6604.

Diagnostic Code 6819 assigns a 100 percent evaluation for malignant neoplasms.  38 C.F.R. § 4.97.  The 100 percent rating shall be continued beyond the cessation of any surgical, X-ray, antineoplastic or other therapeutic procedure.  Six months after discontinuance of such treatment, the appropriate disability rating shall be determined by VA examination; if there has been no local recurrence or metastasis, any residuals should be rated.

Diagnostic Code 6604 concerns chronic obstructive pulmonary disease (COPD).  Under this code section, a 10 percent rating is warranted for FEV-1 of 71 to 80 percent predicted, or; the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) of 71 to 80 percent, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) 66 to 80 percent predicted.  The next higher rating, 30 percent, is warranted for FEV-1 of 56 to 70 percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 56 to 65 percent predicted.  A 60 percent rating is warranted for FEV-1 of 40 to 55 percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40 to 55 percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  A 100 percent rating is warranted for FEV-1 less than 40 percent of predicted value, or; FEV-1/FVC less than 40 percent, or; DLCO (SB) less than 40 percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy.  38 C.F.R. § 4.97.

Post-bronchodilator studies are required when pulmonary function tests (PFTs) are performed for disability evaluation purposes except in instances where the results of pre-bronchodilator PFTs are normal or when the examiner determines that post-bronchodilator studies should not be done.  Post-bronchodilator results are to be utilized in applying the evaluation criteria in the Rating Schedule unless the post-bronchodilator results were poorer than the pre-bronchodilator results.  The pre-bronchodilator values are to be used for rating purposes in those instances.  
38 C.F.R. § 4.96(d)(5).

At the outset, the Board acknowledges the Veteran's argument that he is entitled to a permanent rating of 100 percent.  See July 2016 statement.  Diagnostic Code 6819 provides a rating of 100 percent for malignant neoplasm.  This rating, however, is not permanent.  Rather, it is to be reevaluated six months after discontinuance of treatment.  At that time, if there has been no local recurrence or metastasis, the cancer is to be rated based on any residuals.  As explained below, the evidence shows that the Veteran's lung cancer is in remission.  As such, a rating will be assigned based on its residuals, which have been shown to be respiratory in nature.

The Veteran underwent a VA examination in April 2013.  The examiner noted a diagnosis of non-small cell lung carcinoma, for which the Veteran completed radiation therapy in 2012.  The examiner further noted that the Veteran developed a pneumothorax secondary to the biopsy, which had resolved.  The Veteran reported some further dyspnea on exertion (DOE) post diagnosis and treatment.  Based on post-treatment PFTs, the examiner noted an increase in DOE that was as least as likely as not due to lung cancer and treatment.  A PFT, performed as part of the VA examination, reflected FVC of 70 percent predicted; FEV-1 of 82 percent predicted; FEV-1/FVC of 104 percent; and DLCO of 55 percent predicted.

Pursuant to the April 2016 Board remand, the Veteran underwent another VA examination in May 2016.  Based on review of medical records, the examiner indicated that PET scans since 2012 were negative for recurrence of cancer.  A PFT was not performed.  In this regard, the examiner stated that a PFT was not necessary and not without risk to the Veteran.  Rather, the examiner relied on December 2014 private treatment records.  See private treatment records received March 12, 2015.  

The May 2016 VA examiner stated that the Veteran's lung cancer was in remission and not a factor in his reported chest pain and shortness of breath.  This conclusion contradicts the April 2013 VA examiner's statement that the Veteran had experienced increased shortness of breath that was as likely as not related to his lung cancer and treatment.  As the evidence is in relative equipoise, the Board resolves doubt in favor of the Veteran and concedes that the current complaints of shortness of breath are residuals of his service-connected cancer.  

The Board further notes that the Veteran has identified non-respiratory symptoms as additional residuals of his lung cancer.  To the extent that these non-respiratory symptoms appear to be cardiovascular in nature, they are deemed a component of the Veteran's separate claim of service connection for a heart disability, as secondary to his lung cancer.  As such, they are not for consideration in the instant decision.

Referring to the December 2014 private treatment records, these show a finding of moderate restrictive deficit.  The examiner indicated that the Veteran was not comfortable using an albuterol or short action beta agonist inhaler because of his heart condition.  As such, the examiner could not check bronchodilator response.  Rather, a full PFT was performed.  Spirometry performed on December 29, 2014, reflects FVC of 59 percent, FEV-1 of 61 percent, and FEV-1/FVC of 77 percent.  Plethysmography performed on December 30, 2014, shows DLCO of 79 percent.

Based on these findings, the Board finds that staged rating are appropriate as the severity of the Veteran's disability picture has changed during the appeal period.

For the period from January 1, 2013 to December 30, 2014 (date of the most recent PFT), the evidence supports a rating of 60 percent.  In this regard, the Board notes that the April 2013 VA examination shows a DLCO of 55 percent.  See Diagnostic Code 6604, 38 C.F.R. § 4.97.  

VA regulations state that when there is a disparity between the results of different PFTs, so that the level of evaluation would differ depending on which test result is used, the test result to be used is the one that the examiner states most accurately reflects the level of disability.  38 C.F.R. § 4.97(d)(6).  In this case, the April 2013 examiner identified percent of FVC predicted as the test result that most accurately reflected the Veteran's level of severity.  Diagnostic Code 6604, however, does not provide for a rating based exclusively on the percent of FVC predicted.  As such, the Board finds that the percent of DLCO predicted, as shown in the April 2013 VA examination, is appropriate for rating the Veteran's respiratory symptoms.

A rating in excess of 60 percent is not warranted for this period, as the evidence shows that the Veteran's lung cancer is in remission and the relevant PFT does not show FEV-1 less than 40 percent of predicted value, or; FEV-1/FVC less than 40 percent, or; DLCO (SB) less than 40 percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy.

For the period from December 29, 2014, forward, the evidence supports a rating of 30 percent.  In this regard, the Board notes that the December 2014 PFT shows FEV-1 of 61 percent.  See Diagnostic Code 6604, 38 C.F.R. § 4.97.  

The Board has relied on the results of a pre-bronchodilator PFT, as both the December 2014 private provider and the May 2016 VA examiner determined that a post-bronchodilator PFT was not appropriate given the Veteran's disability picture.

A rating in excess of 30 percent is not warranted for this period, as the evidence fails to show FEV-1 of 40 percent or more; FEV-1/FVC of 40percent or more; DLCO (SB) of 40 percent or higher; or maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).

All potentially applicable diagnostic codes have been considered, and the Veteran is not entitled to a rating in excess of the rating already assigned.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Staged ratings have been assigned, as the Veteran's symptomatology has changed during the appeal period.  Any increases in severity were not sufficient for a higher rating for the reasons discussed above.  Hart, 21 Vet. App. at 509-10.

Extraschedular consideration is not warranted under 38 C.F.R. § 3.321(b)(1).  His symptomatology is fully contemplated by the schedular rating criteria.  Therefore, the rating schedule is adequate, it is not an exceptional or unusual disability picture, and referral for consideration of an extraschedular rating is not necessary.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms stemming from other service-connected disabilities that have not been attributed to the specific service-connected condition on appeal where there is any doubt as to their origin.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

A claim for total disability rating on the basis of individual unemployability (TDIU) has not been raised.  Cf. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

In sum, the preponderance of the evidence favors a higher rating of 60 percent from January 1, 2013, and prior to December 29, 2014, and a rating of 30 percent from December 29, 2014, forward.


ORDER

From January 1, 2013, and prior to December 29, 2014, a higher rating of 60 percent for residuals of non-small cell lung carcinoma is granted.

From December 30, 2014, forward, a higher rating of 30 percent for residuals of non-small cell lung carcinoma is granted.




____________________________________________
Eric S. Leboff 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


